Appellant was indicted by the grand jury of Lampasas County for embezzlement.
The indictment contains six distinct counts, evidently presenting the same matter in the different counts so as to meet what the evidence would be.
Appellant made six motions, one each to quash the said respective counts. It seems the court sustained two of them and quashed two counts, but overruled his motions to quash each of the others.
We think it unnecessary to state the counts and the grounds of his motions. The several counts sustained are strictly in accordance with the statute and with the standard forms for indictments prescribed by both Judge White and Judge Willson.
The orders by the District Court showing the filing of the indictment therein and the transferring of the case from the District to the County Court were regular and without any substantial defect. So that appellant's motion, as he terms it, "to dismiss the case," was without merit.
There is no statement of facts or bill of exceptions in the record. No other question is raised, in the absence of these, which can be reviewed.
The judgment is affirmed.
Affirmed.